                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION



 BLAKE MANUFACTURING, INC.
                                               Case No. 2:19-cv-13657
                           Plaintiff,
                                               U.S. District Judge
 v.                                            Victoria A. Roberts

 TRULIFE, INC.                                 U.S. Magistrate Judge
                                               David R. Grand
                           Defendant.



            PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT
                       AND BRIEF IN SUPPORT

      TruLife has no viable defense against BMI’s claims of patent infringement,

and has elected not to participate in this litigation. After TruLife failed to respond to

BMI’s Complaint, the Clerk of Court entered the default against TruLife on April

29, 2020. Now, pursuant to Federal Rule of Civil Procedure 55(b) and for at least

the reasons set forth in the accompanying Brief, the Declaration of A. Justin Poplin,

and the Declaration of Mary L. Perez-Price, BMI respectfully moves the Court for a

default judgment against TruLife. BMI has not contacted TruLife pursuant to Local

Rule 7.1(a) because TruLife has failed to appear.




                                           1
                             TABLE OF CONTENTS

                                                                                       Page

I. Introduction ….....…………….……………………………….……..….……...4

II. Entry of default against Defendant TruLife is warranted …….……..…......5

     A. The Court has subject matter and personal jurisdiction
     over TruLife …………………………………………………..……..…......5

     B. Defendant TruLife has been served …….……..….................................6

     C. Defendant TruLife has failed to defend ..……..….................................6

III. Default judgment against Defendant TruLife is warranted ….……..…......7

     A. BMI’s allegations are factually and legally sufficient to
     support its claims for patent infringement ……………………………....8

            1. TruLife’s unauthorized making, offering to sell,
            selling, and importing of the TruLife Boot directly
            infringes BMI’s U.S. Patent No. 6,923,780…….……..….................9

            2. TruLife’s unauthorized making, offering to sell,
            selling, and importing of the TruLife Boot directly
            infringes BMI’s U.S. Patent No. 7,163,519…….……..….................9

            3. TruLife’s patent infringement has been willful …….................10

IV. Remedies are warranted ….………….…………………………………......11

     A. Monetary damages …….……..…..........................................................11

            1. BMI is entitled to its lost profits …….……..…...........................12

            2. BMI is entitled to a reasonable royalty …….……..…................15

            3. Damages should be enhanced for willfulness .….......................17



                                            2
    B. Injunctive relief ..……..…......................................................................18

    C. Attorney fees .….....................................................................................19

    D. Costs .…..................................................................................................19

V. Conclusion ….....…………….……………………………….……..….……...20

    A. Damages requested .…..…......................................................................20

    B. Injunction requested ..............................................................................20

    C. Attorney’s fees requested ......................................................................20

    D. Costs requested .…..................................................................................21




                                                      3
I.    INTRODUCTION

      Judgement by default against Defendant TruLife, Inc (“TruLife”) is warranted

because TruLife has been served but has failed to file a compliant answer in this

lawsuit. Judgment by default is appropriate because the factual allegations set forth

in Plaintiff BMI’s Complaint [Doc #1] provide a sufficient factual basis to support

BMI’s claims of patent infringement such that this Court may draw the reasonable

inference that TruLife is liable for such claims and BMI is entitled to relief. See, e.g.,

Ford Motor Co. v. Cross, 441 F.Supp.2d 837, 848 (E.D. Mich. 2006) (all factual

allegations in the complaint as to liability are taken as true when a defendant is in

default and, if such allegations are sufficient to support a finding of liability,

judgment by default should be entered).

      An award of costs and reasonable attorney fees is appropriate to compensate

BMI for the expense incurred in enforcing its exclusive rights by instituting and

pursuing this lawsuit and is justified by the willfulness of TruLife’s acts of

infringement and its refusal to participate in these proceedings. A permanent

injunction restraining TruLife from continuing to commit acts of infringement is

warranted and serves the public interest by upholding the federal laws of the United

States and preventing continued irreparable harm to BMI, which harm cannot be

adequately rectified by monetary damages alone.




                                            4
II.    ENTRY OF DEFAULT AGAINST DEFENDANT TRULIFE IS
       WARRANTED

       Pursuant to Fed. R. Civ. P. 55(a), default should be entered against Defendant

TruLife because TruLife has been served but has failed to defend, and jurisdiction

is proper. Antoine v. Atlas Turner, Inc., 66 F.3d 105, 108 (6th Cir. 1995); Ford

Motor, 441 F.Supp.2d at 845.

       A. The Court has subject matter and personal jurisdiction over TruLife

       As alleged in the Complaint, this Court has subject matter jurisdiction under

28 U.S.C. §§ 1331 and 1338 because BMI’s claims of patent infringement arise

under the federal patent laws of the United States (35 U.S.C. §§ 271, 281-285). [Doc

#1, ¶ 3].

       The Complaint alleges that TruLife is subject to personal jurisdiction in this

District and subject to this Court’s specific and general jurisdiction, pursuant to due

process, on the grounds that it resides in this District and the state of Michigan, has

committed acts of patent infringement in this District and the State of Michigan, and

regularly conducts and/or solicits business, engages in other persistent courses of

conduct, and/or derives substantial revenue from the sale of goods to persons or entities

in this District and the State of Michigan. [Doc #1, ¶ 4]. Accordingly, based upon the

factual allegations in the Complaint, the Court’s exercise of personal jurisdiction over

TruLife in this case is reasonable and comports with traditional notions of fair play

and substantial justice. See Ford Motor, 441 F.Supp.2d at 845–46; Audi AG and

                                           5
Volkswagen of America, Inc. v. D'Amato, 341 F.Supp.2d 734, 741–49 (E.D. Mich.

Oct. 19, 2004).

      For purposes of entering default judgment against TruLife, this Court may

accept as true BMI’s jurisdictional allegations in the Complaint. Ford Motor, 441

F.Supp.2d at 846.

      B. Defendant TruLife has been served

      TruLife was served on February 21, 2020 by personal service. [Doc #5].

      C. Defendant TruLife has failed to defend

      TruLife sent the Court and BMI a letter dated March 16, 2020 in which

TruLife stated that it tried to settle the case, it did not know of the patents, it

purchased 3,100 units from another supplier, it still had 666 units in inventory, and

it had not sold any units since 2019. The letter does not deny that TruLife has

infringed BMI’s patents. A copy of the letter (though without its enclosure, which is

protected settlement discussion under Rule 408) appears in Exh. A. The letter was

sent by TruLife’s registered agent on TruLife letterhead and is not a compliant

answer. No attorney has made an appearance in this case on behalf of TruLife.1

      Accordingly, entry of default against TruLife is warranted.


1
 In addition, on May 8, 2020 (after the Clerk of Court entered the default), TruLife’s
registered agent sent the Court and BMI a second letter. A copy (though without its
enclosure, which is protected settlement discussion under Rule 408) is provided as
Exh. B. The second letter appears to take the position that there is no default since
TruLife sent the March 16, 2020 letter. That of course is not the case.
                                          6
III.   DEFAULT JUDGMENT AGAINST DEFENDANT TRULIFE IS
       WARRANTED

        Pursuant to Fed. R. Civ. P. 55(b), judgment by default should be entered

 against TruLife because TruLife has defaulted for failure to plead or otherwise

 defend. Entry of default establishes TruLife’s liability for all claims alleged in the

 Complaint. See Antoine, 66 F.3d at 110. Notice of this Motion is not required

 because, as alleged in the Complaint [Doc #1, ¶ 2], TruLife is a company, not a

 natural person, and thus is not an infant, an incompetent person, or in military

 service. See Ford Motor, 441 F.Supp.2d at 854. Indeed, TruLife is a company with

 over three hundred employees and millions of dollars in revenue per year. See

 Poplin Decl. ¶18, Ex. F. Nevertheless, notice of this Motion is being provided to

 TruLife by mail to its business address as shown in the certificate of service.

       Entry of judgment by default is in the Court’s discretion. Am. Auto. Ass'n v.

Dickerson, 995 F.Supp.2d 753, 756 (E.D. Mich. 2014). For purposes of determining

whether judgment by default should be entered, the Court should take all well-

pleaded allegations of fact set forth in the Complaint as admitted by TruLife, and

should enter judgment against TruLife if those factual allegations are sufficient to

support a finding of liability as to BMI’s claims of patent infringement. Fed. R. Civ.

P. 8(b)(6) (“An allegation – other than one relating to the amount of damages – is

admitted if a responsive pleading is required and the allegation is not denied.”); see

also Ford Motor, 441 F.Supp.2d at 848.

                                          7
      A. BMI’s allegations are factually and legally sufficient to support its
         claims for patent infringement

      As required under Fed. R. Civ. P. 8(a), BMI’s claims of patent infringement set

forth in the Complaint included sufficient detail to put TruLife on notice of the basis

of its infringement claims and to demonstrate that BMI was and is entitled to relief. In

particular, the Complaint identifies the accused product (the “TruLife Boot”) by name,

item number, and picture [Doc #1, ¶ 11, Ex. D]; states that the TruLife Boot is “nearly

identical” to the BMI Boot which TruLife purchased from BMI since as early as

2007 and which is protected by U.S. Pat. Nos. 6,923,780 and 7,163,519 [Doc #1, ¶¶

9, 10, 12, 13]; states that TruLife infringes at least claims 1, 8, and 14 of the ‘780

Patent literally and/or under the doctrine of equivalents, by making, using, offering

to sell, selling, and/or importing into the United States the TruLife Boot [Doc #1, ¶¶

12, 17, 18]; and states that TruLife infringes at least claims 1 and 6 of the ‘519 Patent

literally and/or under the doctrine of equivalents, by making, using, offering to sell,

selling, and/or importing into the United States the TruLife Boot [Doc #1, ¶¶ 13, 24,

25]. This was sufficient to put TruLife on fair notice of its patent infringement. See

Disc Disease Solutions Inc. v. VGH Solutions, Inc., 888 F.3d 1256 (Fed. Cir. 2018).

      Direct infringement requires a showing that the defendant, without authority,

either (1) makes, uses, offers to sell, or sells a patented invention within the United

States, or (2) imports a patented invention into the United States. See 35 U.S.C. § 271.

To be covered by a patent, an allegedly infringing device must include each element

                                           8
of at least one patent claim either literally or under the doctrine of equivalents. See

Grober v. Mako Prods., 686 F.3d 1335, 1344 (Fed. Cir. 2012). An accused product

that does not literally infringe may still infringe under the doctrine of equivalents if the

accused product contains an equivalent for each claim limitation not literally satisfied.

See Warner-Jenkinson Co. v. Hilton Davis Chem. Co., 520 U.S. 17, 21 (1997), citing

Graver Tank & Mfg. Co. v. Linde Air Prods. Co., 339 U.S. 605 (1950).

              1. TruLife’s unauthorized making, offering to sell, selling, and
                 importing of the TruLife Boot directly infringes BMI’s U.S. Patent
                 No. 6,923,780

       As alleged in the Complaint, TruLife directly infringed, and continues to

directly infringe, at least claims 1, 8, and 14 of BMI’s U.S. Patent No. 6,923,780

under 35 U.S.C. § 271 by making, using, offering to sell, and selling the TruLife

Boot in the United States, and by importing the TruLife Boot into the United States

without BMI’s license or authorization. [Doc #1, ¶¶ 12, 17, 18].

       Accordingly, BMI is entitled to default judgment that TruLife infringed

claims 1, 8, and 14 of the ‘780 Patent.

              2. TruLife’s unauthorized making, offering to sell, selling, and
                 importing of the TruLife Boot directly infringes BMI’s U.S. Patent
                 No. 7,163,519

       As alleged in the Complaint, TruLife directly infringed, and continues to

directly infringe, at least claims 1 and 6 of BMI’s U.S. Patent No. 7,163,519 under

35 U.S.C. § 271 by making, using, offering to sell, and selling the TruLife Boot in


                                             9
the United States, and by importing the TruLife Boot into the United States without

BMI’s license or authorization. [Doc #1, ¶¶ 13, 24, 25].

      Accordingly, BMI is entitled to default judgment that TruLife infringed

claims 1 and 6 of the ‘519 Patent.

             3. TruLife’s patent infringement has been willful

      As alleged in the Complaint, the TruLife Boot is nearly identical to BMI’s

patented boot. [Doc #1, ¶¶ 12, 13]. The BMI Boot is shown below on the left, and

the TruLife Boot is shown below on the right – the primary visible difference

between the two is their color. Upon even a cursory review, TruLife’s infringement

is glaring. But to put TruLife’s infringement in perspective, it is important to

understand that TruLife purchased BMI’s patented boot from BMI for at least ten

years prior to its infringement. [Doc #1, ¶¶ 9, 10]. All the while, the BMI Boot was

consistently marked with the ‘780 and ‘519 Patent numbers in accordance with the

patent marking statue, 35 U.S.C. § 287(a). [Doc #1, ¶ 9]. This flagrant copying is

evidence of TruLife’s willful, deliberate, and objectively reckless infringement of

BMI’s patent rights. See Halo Electronics, Inc. v. Pulse Electronics, Inc., 136 S.Ct.

1923 (2016) (evidence accused infringer copied patented invention relevant to

determination of willful infringement). And given the circumstances, TruLife has no

viable defense to BMI’s claims of willfulness.




                                         10
      Accordingly, BMI is entitled to default judgment that TruLife’s infringement

of the ‘780 Patent and the ‘519 Patent is willful.




             BMI Boot                                      TruLife Boot
         [Doc #1, ¶ 9, Ex. C]                           [Doc #1, ¶ 11, Ex. D]



IV.   REMEDIES ARE WARRANTED

      BMI requested monetary damages and injunctive relief in its Complaint.

[Doc #1, ¶¶ 22, 23, 29, 30, B, C, D, F, G, H, I, J, K, L].

      A. Monetary damages

      Upon finding patent infringement, “the court shall award the claimant

damages adequate to compensate for the infringement… together with interest and

                                          11
costs as fixed by the court.” 35 U.S.C. § 284. Such adequate compensation consists

of the patent owner’s lost profits or, at a minimum, a reasonable royalty. See Panduit

Corp. v. Stahlin Bros. Fibre Works, Inc., 575 F.2d 1152, 1157 (6th Cir. 1978). “When

the damages are not found by a jury, the court shall assess them.” 35 U.S.C. § 284.

And whether the damages are found by a jury or assessed by the court, “the court

may increase the damages up to three times the amount found or assessed.” Id.

Damages may be trebled under § 284 when the infringement is willful. See Aro Mfg.

Co. v. Convertible Top Replacement Co., 377 U.S. 476, 508 (1964).

             1. BMI is entitled to its lost profits

      “Compensatory damages are a staple across most every area of law. And

compensatory damages under the patent statute, which calls for damages adequate

to compensate the plaintiff for its loss due to the defendant's infringement, should be

treated no differently than the compensatory damages in other fields of law.” Mentor

Graphics Corp. v. EVE-USA, Inc., 851 F.3d 1275, 1284 (Fed. Cir. 2017) (internal

citations omitted). “When a plaintiff proves it would have been in a certain position

but for a defendant's harmful act, it is entitled to damages to put it in the same

position it would have occupied had the harmful act never occurred.” Id. “The ‘but

for’ damages the patentee must establish in patent law, as the Supreme Court

explained, are an answer to a simply stated question: ‘[H]ad the Infringer not




                                          12
infringed, what would the Patent Holder-Licensee have made?’” Id. (citing Aro Mfg.,

377 U.S. at 507).

       “There is no particular required method to prove but for causation. One

‘useful, but non-exclusive’ method to establish the patentee’s entitlement to lost

profits is the Panduit test first articulated by the Sixth Circuit.” Id. (internal citations

omitted). Under the Panduit test, a patentee is entitled to lost profit damages if it can

establish:

               (1)   demand for the patented product;

               (2)   absence of acceptable non-infringing alternatives;

               (3)   manufacturing and marketing capability to exploit the demand;

                     and

               (4)   the amount of profit it would have made.

Id. at 1285.

       The first factor (demand for the patented product) “considers demand for the

product as a whole,” while the second factor (absence of non-infringing alternatives)

“considers demand for particular limitations or features of the claimed invention.”

Id. (internal citations omitted). “Products lacking the advantages of the patented

invention can hardly be termed a substitute acceptable to the customer who wants

those advantages.” Id. at 1285-1286 (internal citation and punctuation omitted). Said

differently, “If purchasers are motivated to purchase because of particular features


                                            13
available only from the patented product, products without such features – even if

otherwise competing in the marketplace – would not be acceptable noninfringing

substitutes.” Id. (internal citation omitted).

       Here, there is a high demand for contracture boots as a whole, and over 18,480

of the patented boots have been sold since 2009. See Perez-Price Decl. ¶ 4. And the

specific patented contracture boots at issue allow the sole to be easily assembled and

disassembled without the use of tools. [Doc #1, Ex. A, col. 6, lines 1-18, col. 6, line

56 – col. 7, line 10, col. 8., lines 10-22; Doc #1, Ex. B, col. 6, lines 11-31, col. 6,

line 56 – col. 7, line 3]. This is precisely the feature that is advertised and that drives

demand of the patented boot. See Perez-Price Decl. ¶ 5, Ex. A-C. As such, other

products which lack this patented advantage are not acceptable substitutes. See

Mentor Graphics Corp., 851 F.3d at 1285-1286. Accordingly, the first two factors

of the Panduit test are met.

       Turning now to the third Panduit factor, BMI has at all times had the

manufacturing and marketing capability to exploit the demand for its patented boot.

See Perez-Price Decl. ¶ 6.

       And finally, had TruLife not sold the infringing TruLife Boot, BMI would

have been able to capture those sales to the consumers looking for boots with BMI’s

patented features. See Perez-Price Decl. ¶ 7. BMI would have sold the BMI Boot at

the same price point as it had previously been sold. See Perez-Price Decl. ¶ 7. Since


                                            14
there is a long history of sales of the BMI Boot (by TruLife), there is an established

price point of $113-120.99. See Perez-Price Decl. ¶ 7. At an average price point of

$117, BMI would have profited $93 per boot. See Perez-Price Decl. ¶ 8.

      Since TruLife has admitted to selling 2,434 boots, BMI’s lost profits are

$226,362 (2,434 boots multiplied by $93 per boot).

             2. BMI is entitled to a reasonable royalty

      For the 666 boots that TruLife admits to manufacturing but not selling, BMI

is entitled to a reasonable royalty. And, if for any reason the Court fails to award

BMI its lost profits on the 2,434 boots that TruLife admits to selling, BMI is entitled

to a reasonable royalty on those as well. See 35 U.S.C. § 284.

      “Litigants routinely adopt several approaches for calculating a reasonable

royalty. The first, the analytical method, focuses on the infringer’s projections of

profit for the infringing product.” Lucent Techs., Inc. v. Gateway, Inc., 580 F.3d

1301, 1324 (Fed. Cir. 2009) (internal citation omitted). There, the royalty is

determined by subtracting the infringer’s usual or acceptable net profit from its

anticipated net profit realized from sales of infringing devices. Id. Another approach,

called the “hypothetical negotiation” or the “willing licensor-willing licensee”

approach, attempts to ascertain the royalty upon which the parties would have agreed

had they successfully negotiated an agreement just before infringement began. Id.




                                          15
      Looking first at the analytical method approach, the BMI Boot typically sells

for $113-$120.99. See Perez-Price Decl. ¶ 7. And since TruLife bought that boot

from BMI for $43, using an average sell price of $117 per boot leaves a profit of $74

per boot – i.e., 63% profit ($74 divided by $117). A standard measure of profit for

distributors such as TruLife is 35-40%. See Perez-Price Decl. ¶ 9. Thus, under the

analytical method approach, 23-28% of the profit – i.e., $26.91-32.76 per boot,

averaged to $29.84 per boot – is BMI’s measure of damages (35-40% subtracted

from 63%, then multiplied by $117). If this were used for the 666 infringing boots,

$19,873.44 in damages should be added to BMI’s lost profits discussed above (666

units multiplied by $29.84 per unit). If the Court were to use this approach for all

3,100 infringing units, BMI’s damages are $92,504 (3,100 units multiplied by

$29.84 per unit).

      Turning next to the hypothetical negotiation approach, BMI profited $18.66

per boot when TruLife purchased and resold the BMI boot (before TruLife’s

infringement). See Perez-Price Decl. ¶¶ 10-11. As such, BMI would have demanded

at least $18.66 per boot in any hypothetical negotiation. If this were used for the 666

infringing boots, $12,427.56 in damages should be added to BMI’s lost profits

discussed above (666 units multiplied by $18.66 per unit). Or if the Court were to

use this approach for all 3,100 infringing units, BMI’s damages are $57,846 (3,100

units multiplied by $18.66 per unit).


                                          16
             3. Damages should be enhanced for willfulness

      Regardless of how the Court determines damages (e.g., lost profits or

reasonable royalty), BMI’s damages should be trebled since TruLife’s infringement

was so blatantly willful as set forth above in Section III.A.3.

      The Patent Act gives district courts the discretion to award enhanced damages

against those guilty of patent infringement. Halo Elecs., 136 S.Ct. at 1935 (citing 35

U.S.C. § 284). And though the award of enhanced damages is to be limited “to

egregious cases of misconduct beyond typical infringement,” id., “‘bad-faith

infringement’ is an independent basis for enhancing patent damages.” Id. (citing Aro

Mfg., 377 U.S. 476); see also, FENF, LLC v. Shenzhen FromUFoot US Inc., 2018

WL 3729073 at *2 (E.D. Mich., Aug. 6, 2018) (“Manufacturing a virtually identical

product, and then advertising that product… constitutes deliberate and willful

infringement of Plaintiff’s patent rights.”).

      It is hard to script a case more egregious or bad faith than this. TruLife bought

BMI’s patented boot from BMI for over a decade – and all the while the boot was

marked with the ‘780 and ‘519 Patent numbers in accordance with the patent

marking statue, 35 U.S.C. § 287(a). [Doc #1, ¶ 9]. With no defense, TruLife stopped

purchasing BMI’s patented boot and manufactured or commissioned an infringing

knock-off to sell instead. Trebled damages are appropriate and respectfully

requested.


                                          17
      B. Injunctive relief

      TruLife contends that it has not sold any of the infringing TruLife boots since

mid-2019. See Exh. A. But the TruLife boot is still being listed for sale online. See

Perez-Price Decl. ¶ 7, Ex. D. And in any event, an injunction ensuring that TruLife

does not continue (or restart) infringing BMI’s patent rights is warranted.

      A permanent injunction is equitable in this case because BMI has suffered

irreparable injury, legal remedies such as monetary damages are inadequate to

compensate for that injury, the balance of hardships favors issuing a permanent

injunction against TruLife, and the public interest would be served by a permanent

injunction. See eBay Inc. v. MercExchange, L.L.C., 547 U.S. 388, 391 (2006).

      The Complaint plainly states that BMI has suffered irreparable injury, and that

legal remedies such as monetary damages are inadequate to compensate for that

injury. [Doc #1, ¶¶ 23, 30]. These facts are therefore admitted by TruLife upon entry

of default. See Zen Design Group, Ltd. V. Clint, 2009 WL 4050247 at *4-5 (E.D.

Mich., Nov. 23, 2009); see also, Ford Motor, 441 F.Supp.2d at 848.

      Prohibiting TruLife from committing future acts of patent infringement will

not place any hardship on TruLife; but allowing TruLife to continue (or restart) such

acts will necessarily continue to harm BMI. See Windsurfing Int’l, Inc. v. AMF, Inc.,

782 F.2d 995, 1003 n. 12 (Fed. Cir. 1986) (“One who elects to build a business on a

product found to infringe cannot be heard to complain if an injunction against


                                         18
continuing infringement destroys the business so elected.”). Moreover, the public

interest will be served by protecting BMI’s exclusive rights in its patents. See Apple

Inc. v. Samsung Elecs. Co., Ltd., 809 F.3d 633, 647 (Fed. Cir. 2015). Thus, a

permanent injunction prohibiting TruLife from infringing BMI’s patent rights is

warranted.

      C. Attorney fees

      As alleged in the Complaint and discussed above, TruLife’s patent

infringement was willful and the bad-faith infringement here is exceptional. This

warrants an award of reasonable attorney’s fees to BMI pursuant to 35 U.S.C.

§§ 284, 285. See Coach, Inc. v. Chouman’s Ass’n, 2012 WL 6705412 at *4 (E.D.

Mich. Dec. 26, 2012) (upon default, allegations in complaint that defendant acted

willfully were sufficient to deem defendant as having admitted the willful acts of

infringement alleged in the complaint and to award attorney’s fees to plaintiff)

(citing Ford Motor, 441 F.Supp.2d at 846); see also, FENF, LLC, 2018 WL 3729073

at *3-4 (E.D. Mich., Aug. 6, 2018) (same).

      D. Costs

      According to Fed. R. Civ. P. 54(d)(1), “Unless a federal statute, these rules,

or a court order provides otherwise, costs – other than attorney’s fees – should be

allowed to the prevailing party.” Nothing provides otherwise, and costs should be




                                         19
awarded to BMI as well. See FENF, LLC, 2018 WL 3729073 at *4 (E.D. Mich.,

Aug. 6, 2018) (awarding costs in a patent case upon entry of default judgment).

V.    CONCLUSION

     In view of the foregoing, BMI requests entry of default and judgment by

default against Defendant TruLife.

      A. Damages requested

      BMI requests $738,706.32 in damages ($226,362 in lost profits on 2,434

boots, plus $19,873.44 in reasonable royalty on 666 boots, with the sum trebled for

willfulness), or the maximum amount allowed by law. Trebled damages are

appropriate and respectfully requested due to TruLife’s egregious and willful

infringement.

      B. Injunction requested

      A permanent injunction is requested, and a proposed permanent injunction is

attached hereto as Exhibit C (with a copy being concurrently being filed through the

Court’s ECF Proposed Order Utility).

      C. Attorney’s fees requested

      An award of attorney’s fees to BMI in an amount of $21,036 is requested.

Poplin Decl. ¶¶ 4-15, Ex. A-D.




                                        20
      D. Costs requested

      An award of costs to BMI in an amount of $429.44 is requested. Poplin Decl.

¶ 16, Ex. E (Bill of Costs and corresponding receipts).



Dated: May 29, 2020                Respectfully submitted,



                                   By:

                                         A. Justin Poplin (KS21598)
                                         Avant Law Group, LLC
                                         12980 Metcalf, Ste. 180
                                         Overland Park, Kansas 66213
                                         Telephone: 913-303-3841
                                         JPoplin@Avant.Law

                                         Larry J. Saylor (P28165)
                                         Miller, Canfield, Paddock & Stone P.L.C.
                                         150 West Jefferson Avenue, Ste. 2500
                                         Detroit, Michigan 48226
                                         Telephone: 313-496-7986
                                         saylor@MillerCanfield.com




                                         21
